Citation Nr: 0945097	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO. 07-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to December 
1946.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a) (2009). 
If there is only one such disability, it shall be ratable at 
60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a) (2009). Neither the Veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment. 38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19 (2009). 

In this case, the Veteran is service-connected for bilateral 
hearing loss, at a 60 percent disability rating, and for 
tinnitus, at a 10 percent disability rating. His combined 
rating is 60 percent. See July 2005 rating decision. As such, 
the Veteran does not meet the percentage threshold 
requirements provided in 
38 C.F.R. § 4.16(a) for consideration of entitlement to a 
total rating based on individual unemployability, because the 
combined rating for his service- connected disabilities is 
not 70 percent or more. He may, however, be entitled to TDIU 
based on extraschedular considerations under 38 C.F.R. § 
4.16(b).

VA's policy is to award TDIU in all cases in which a service-
connected disability(ies) precludes gainful employment, 
regardless of the percentages awarded. 38 C.F.R. §§ 4.16(b) 
(2009). Although the Board does not have the authority to 
assign an extraschedular TDIU, appropriate cases may be 
referred to the Director of the VA Compensation and Pension 
Service or Undersecretary for Benefits for extraschedular 
consideration if it is determined the circumstances present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009); see 
also Bowling v. Principi, 15 Vet. App. 1 (2001). 
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion as to unemployability, but not to his age or the 
impairment caused by nonservice-connected disabilities. 
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The work history provided by the Veteran in his TDIU claim, 
and as noted in his medical records and VA examination 
reports, shows that he has been unemployed since 1990. The 
Veteran contends that he ended his employment due to his 
disability. See August 2005 TDIU claim. He contends that his 
hearing loss disability, and no other, renders him unable to 
obtain gainful employment. 

While the Veteran has been afforded VA examinations related 
to the schedular rating claims, an opinion as to his 
unemployability and whether his service connected hearing 
loss disability alone renders him unemployable was not 
obtained. The October 2005 VA audio and general medical 
examination reports do not answer this question. Moreover, 
the Board notes that the medical evidence in the claims 
folder shows that the Veteran has multiple additional 
disabilities that are not service connected. The Board finds 
that VA must afford the Veteran an appropriate VA examination 
to determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected hearing loss disability alone. Such an examination 
is necessary to determine whether extraschedular 
consideration should be given. See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (the duty to assist provisions of the 
VCAA includes the duty to provide medical examinations or 
obtain opinions if it is determined necessary to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.Schedule the Veteran for an appropriate 
VA examination to determine the affect of 
his service-connected disabilities on his 
employability. The examiner should offer 
an opinion as to whether the Veteran is 
unable to secure or maintain substantially 
gainful employment, and, if so, whether 
that unemployability is solely a result of 
his service connected disabilities. In 
offering this opinion, the examiner must 
consider the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
Veteran's service-connected disabilities, 
as distinguished from any nonservice-
connected conditions or his age. The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

2. Readjudicate the Veteran's claim, 
including considering whether this case 
presents such an exceptional or unusual 
disability picture so as to render 
impractical the application of the regular 
schedular standards and, therefore, 
warrants referral to the Director of the 
VA Compensation and Pension Service or 
Under Secretary for Benefits for 
extraschedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.16(b). If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



